Citation Nr: 1621485	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  10-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for Sjogren's disease with dry mouth and eyes, on a schedular basis.

2.  Entitlement to an initial evaluation in excess of 10 percent for Sjogren's disease with dry mouth and eyes, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his May 2010 substantive appeal, the Veteran requested a hearing before  a Veterans Law Judge at the RO.  Such hearing was scheduled for May 1, 2014.  The Veteran failed to report for the scheduled hearing and has not requested that his hearing be rescheduled.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's Sjogren's disease with dry mouth and eyes throughout the appeal period has been manifested by a bilateral disorder of the lacrimal apparatus, leading to dry eyes.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for Sjogren's disease on a schedular basis have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Code 6025(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board remanded this matter in August 2015, and specifically instructed the RO/Appeals Management Center (AMC) to afford the Veteran a VA examination to determine whether he had a disorder of the lacrimal apparatus.  Subsequently, the Veteran was afforded the examination in February 2016 and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In January 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claims of service connection.  Service connection was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  Post-service VA treatment records have been secured.  

The Veteran has been medically evaluated in conjunction with his claim for increased rating.  The VA examination reports from September 2014 and February 2016 when taken together indicate that the examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity of the Veteran's disability under the applicable rating criteria.  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined to present testimony before the Board, as he did not attend his hearing.  Therefore, the duties to assist have been met. 

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2015).
In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In accordance with Fenderson the Board will determine whether staged ratings are warranted. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran is currently in receipt of a 10 percent disability rating.  The Rating Schedule does not contain a specific diagnostic code for Sjogren's disease.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be the first two digits from the part of the schedule most closely identifying the part, or system of the body involved, and the last two digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015). In this case, the RO determined that the most closely analogous diagnostic code is Diagnostic Code 6099-6018, which pertains to chronic conjunctivitis. 

In May 2007, it was noted at the VA medical center (VAMC) that the Veteran had Sjogren's syndrome with dry eye syndrome and appropriate control of symptoms during the day.  At a July 2007 VA examination the Veteran's dry eye was confirmed to be related to his Sjogren's disease.

In a September 2014 VA examination, the Veteran had Sjogren's disease in both eyes, as well as cataracts and glaucoma aggravated by the Veteran's rheumatoid arthritis treatment, and ischemic central retinal vein occlusion (CRVO).  The examiner noted the Veteran had normal lids and lashes and no aphakia or dislocation of the crystalline lens.
An April 2015 rheumatoid arthritis examination noted that the Veteran had associated Sjogren's syndrome, manifested by dry eye and mouth for which he uses lubricating eye drops and ointment as well as artificial saliva.  The examiner noted that he sometimes has dysphagia and had a swallow study done that showed very mild oral dysphagia with mild pharyngeal changes, but that he was functional for all intake and had no aspiration.

The Veteran was afforded a VA examination in February 2016.  The examiner noted a history of Sjogren's syndrome and dry eye with mild keratopathy and active but stable pathology related to Sjogren's.  There were no associated rest requirements or episodic incapacity.  The examiner noted an associated lacrimal gland disorder and aqueous deficiency without evidence of epiphora, as well as subjective complaints of dryness with episodes of severe right eye pain.  These complaints were at least as likely as not related to Sjogren's and were relieved with artificial tears 4-5 times per day, nightly ointment, and warm compresses 4-5 times per day.  Regarding the other eye disabilities that the Veteran demonstrated, the examiner opined that the Veteran's history of CRVO was less likely as not related to Sjogren's; and that visual impairment and visual field defects in both eyes were less likely as not related to Sjogren's, and at least as likely as not related to glaucoma, as visual field defects are known complications of uncontrolled glaucoma.  The examiner noted no corneal scarring.  The cataract in the left eye was less likely as not related to Sjogren's.

The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: (1) impairment of visual acuity (excluding developmental errors of refraction); (2) visual field; and (3) muscle function.  38 C.F.R. § 4.75 (2014).  

38 C.F.R. § 4.76 directs that an examination of visual acuity must include the central uncorrected and corrected visual acuity for distance and near vision using Smeller's test type or its equivalent.  Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.

Examinations of visual fields will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Here, there is no objective evidence of visual field defects at any point during the appeal period that are associated with the Veteran's Sjogren's disease, as opposed to his separately service-connected glaucoma, which is not currently on appeal.  The February 2016 examiner specifically noted that visual field defects were as likely as not related to the Veteran's glaucoma, and less likely than not related to his Sjogren's disease.

Regarding muscle function, again, examinations of muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  Muscle function was considered, but the examiner at the VA examination specifically found that diplopia was not present in either of the Veteran's eyes, and muscle functioning of the eyes is evaluated based on the degree of diplopia.  As such, the Board does not find that there is a problem with muscle function in either of the Veteran's eyes based on the Veteran's VA examinations.  Therefore, the Veteran is not entitled to an increased rating for impairment of central visual acuity (Diagnostic Codes 6061-6066), impairment of visual fields (Diagnostic Codes 6080 and 6081), or for impairment of muscle function (Diagnostic Codes 6090 and 6091).  See generally 38 C.F.R. § 4.79, Diagnostic Codes 6000-6091 (2015).

Because the Veteran is now receiving the maximum disability rating available under Diagnostic Code 6018, other Diagnostic Codes used to evaluate eye disabilities will be considered to determine whether they are more appropriate.  A higher rating than 10 percent is assigned under 38 C.F.R. § 4.79 for specific enumerated diseases of the eye (Diagnostic Codes 6000-6037).  Consideration of other codes shows that the Veteran should be afforded a 20 percent disability rating under Diagnostic Code 6025, as the February 2016 examiner noted the Veteran had an associated lacrimal gland disorder and aqueous deficiency.  According to the September 2014 and February 2016 examinations, the Veteran does not have any of the other diseases of the eye listed in Diagnostic Codes 6000-6037.  Neither VA examiner noted the presence of any significant eye pathology or disability other than the Veteran's dry eye, lacrimal defects and resulting pain, other than those associated with his glaucoma, which is already separately service-connected.  The glaucoma rating is not currently on appeal before the Board.  Nor has the Veteran contended he has any other disease of the eye.  

Accordingly, the Board finds that the criteria for a disability rating greater for 20 percent on a schedular basis, but no greater, for Sjogren's disease have been met for the entire appeal period.  See Fenderson, supra.  


ORDER

A 20 disability percent rating for Sjogren's disease on a schedular basis is granted.  


REMAND

Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2015)

The Board cannot assign an extraschedular evaluation in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the Board must refer the Veteran's claim to the Under Secretary for Benefits or Director of Compensation and Pension Service for this special consideration when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the increased rating claim.

In the instant case, the Veteran, in addition to the eye manifestations of his Sjogren's disease, also has documented dry mouth, for which he uses artificial saliva, as well as mild dysphagia, which reasonably raise the possibility that the Veteran's assigned rating may not completely account for his individual disability picture.  See April 2015 VA examination.  While the July 2015 rating decision originally considered the Veteran's symptoms of dry mouth and dysphagia as part of the active disease process with objective findings under Diagnostic Code 6099-6018 for chronic conjunctivitis, the Board find finds that further evaluation may be warranted, as these are not eye disabilities.  Thus the Board refers the Veteran's claims to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b) (2015), and the claim for extraschedular consideration of Sjogren's disease should then be adjudicated.

Accordingly, the case is REMANDED for the following actions:
      
1.  Submit the issue of an extraschedular rating for Sjorgren's disease, specifically his symptoms not related to his eyes, including dry mouth and dysphagia, to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b) (2015).  The response from the Under Secretary for Benefits or the Director of Compensation and Pension Service must be included in the claims file.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for extraschedular consideration of his Sjogren's disease.  If action remains adverse to the appellant, provide the appellant with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


